Citation Nr: 1533153	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to disability and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954 and from September 1962 to September 1973.  He died in March 1982.  The appellant seeks to establish status as the Veteran's surviving spouse for VA benefits purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this case in March 2015.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The RO found that the Veteran was still legally married to another individual ("W") at the time of his marriage to the appellant, and W submitted a claim for, and established entitlement to, DIC benefits in 1982. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as a surviving spouse for the purpose of receiving DIC benefits are not satisfied.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in establishing a claim for VA benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  The appellant was provided general notice of what is required to establish entitlement to DIC benefits in an October 2012 letter.  Further notice or assistance is not warranted, as the claim must be denied as a matter of law, and there is no reasonable possibility that further assistance would establish surviving spouse status for VA benefits purposes.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.159(d).  In this regard, the RO found that the Veteran was already married to "W" at the time of his marriage to the appellant, and granted DIC benefits to W as the Veteran's surviving spouse in 1982.  There is no reasonable possibility that further notice or assistance could alter these findings.  Indeed, the Board must accept as fact that the other individual was the Veteran's surviving spouse and entitled to DIC benefits, as these were determinations made by the RO which are not on appeal before the Board.  

Thus, as the outcome of the issue on appeal turns solely on the application of law to facts that are not in dispute, and as there is no reasonable possibility that further development would alter those facts, VA's duties to notify and assist are moot.  See Mason, 16 Vet. App. at 132; 38 C.F.R. § 3.159(d).  




II. Analysis

Under VA law, a surviving spouse of a veteran may qualify for DIC, death compensation, death pension, and/or accrued benefits, collectively known as death benefits, provided that certain marriage date requirements are satisfied.  See 38 U.S.C.A. §§ 101(14), 1102(a)(2) 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.4, 3.5, 3.54, 3.1000 (2014).  For DIC benefits, the surviving spouse must have been married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for one year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102, 1304; 38 C.F.R. § 3.54 (2014).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

To qualify as a surviving spouse, the claimant's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).



Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See 38 U.S.C.A. § 103(a).  

Where proof of marriage in accordance with 38 C.F.R. § 3.205(a) (2014) has been submitted, and the claimant meets the requirements of § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) (2014).

In this case, the appellant's marriage to the Veteran was not valid under the law of the place whether they resided at the time of the marriage and at the time of the Veteran's death.  In this regard, the June 1967 marriage certificate shows that the Veteran married the appellant in Virginia.  The March 1982 Certificate of Death and the appellant's April 1982 claim for DIC benefits show that they were residing in Virginia when the Veteran died.  Thus, Virginia law controls in determining whether the marriage was valid.  See 38 C.F.R. § 3.1(j); 38 U.S.C. § 103(c).  Virginia law prohibits a marriage entered into prior to the dissolution of an earlier marriage of one of the parties.  Code of Virginia § 20-38.1.  § 20-45.1.  Further, Virginia law provides that "[a]ll marriages which are prohibited by § 20-38.1 . . . are void."  Code of Virginia § 20-45.1.  



The RO found in a December 1982 decision that the Veteran was still married to "W" at the time he entered into a marriage ceremony with the appellant in June 1967.  A November 1953 marriage certificate supports this finding.  See 38 C.F.R. § 3.205(a).  Thus, his attempted marriage to the appellant was void under Virginia law.  

The appellant has provided credible testimony that she was not aware of the Veteran's former marriage and thus had no knowledge of the legal impediment to her marriage to the Veteran.  Indeed, the Veteran himself had asserted in a March 1975 statement that the appellant was not aware of his prior relationship with W.  The evidence also shows that they were married for many years up to the date of the Veteran's death, that two children were born of this marriage, and that the appellant cohabitated with the Veteran continuously from the date of marriage to the date of his death.  See 38 C.F.R. § 3.52.  

The inquiry does not end there, however, in determining whether surviving spouse status exists when a marriage was invalid by reason of a legal impediment.  In order for DIC benefits to have been awarded the appellant, no claim may have been filed by a legal surviving spouse who has been found entitled to such benefits.  38 C.F.R. § 3.52(d); 38 U.S.C.A. § 103(a).  The record shows that W did file such a claim in June 1982, and that VA granted her DIC benefits in December 1982.  Thus, although the appellant had been granted DIC benefits in an April 1982 rating decision, these benefits were terminated and awarded to W, in accordance with § 3.5 and § 3.52.  

Neither W's own status as the Veteran's surviving spouse, nor her eligibility for DIC benefits, is within the scope of this appeal.  However, to help clarify a point of apparent confusion, the Board will address the appellant's argument that W should not have qualified as the Veteran's surviving spouse for DIC benefits purposes as they had not lived together for many years by the time of the Veteran's death.  VA regulation provides that the requirement of continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a); see 38 C.F.R. § 3.50(b)(1).  The evidence of record supports the conclusion that the Veteran left W without warning in 1960.  This evidence consists of W's own statements as well as evidence contemporaneous with this time that W had submitted in support of her DIC claim in 1982.  In this regard, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  § 3.53(b).  There is no such contradictory evidence of record, including evidence of fault on W's part.  If anything, the record supports W's assertions on this issue.  Thus, although the issue of whether W qualifies as the Veteran's surviving spouse is not appeal, the record does support this conclusion. 

The Board sincerely empathizes with the appellant and has carefully considered the statements she submitted in support of her claim.  However, the Board is bound by the law, and this decision is dictated by the relevant code sections and regulations discussed above, which show that the legal requirements for status as a surviving spouse, and hence eligibility for DIC benefits, are not satisfied.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the appellant's marriage to the Veteran cannot be deemed valid for DIC benefits purposes, as the Veteran was still married to W at the time he entered into a marriage ceremony with the appellant, and W submitted a claim for, and was found entitled to, DIC benefits.  See 38 C.F.R. § 3.52.  Accordingly, because the appellant does not qualify as the Veteran's surviving spouse under VA law, she is not eligible for DIC benefits.  See 38 C.F.R. § 3.5.  



As the appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

The appellant does not qualify as a surviving spouse for the purpose of entitlement to disability and indemnity compensation (DIC) benefits; the appeal is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


